DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are presented for examination.

Allowable Subject Matter
2.	Claims 13-17 are allowed.

3.	Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-2, 8-12, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (hereafter, “Wang”), US 2021/0329057 A1, in view of Thid, WO 2021/215975 A1.

Regarding claim 1, Wang teaches method comprising:
 establishing, by an electronic device, a link for communicating with another electronic device (i.e., establishing a digital communication between the first user device 10a and the second user device 10b, Fig. 1 and page 3 paragraph [0028]), wherein the link utilizes at least one of a first cellular communication protocol  (i.e., network type) or a second cellular communication protocol that differs from the first cellular communication protocol (i.e., a first network type connection associated with the first user device  for establish digital communication with the second device, a second network type connection associated with the second user device for establishing the digital communication with the first user device, page 1 paragraphs [0003]-[0004);
 selecting a bit rate for a video stream to be provided over the link to the other electronic device based at least in part on whether the link utilizes the first cellular communication protocol or the second cellular communication protocol (i.e., Wang, in page 2 paragraph [0011], discloses determining the initial bitrate for the digital communication may include using the function to compute the initial bitrate based on the plurality of features. Wang, in Fig. 3 and page 4 paragraph [0037], discloses features includes a first network type connection and a second network type connection); and
 providing, for transmission over the link to the other electronic device, the video stream at the selected bit rate (i.e., Wang, in page 1 paragraph [0003], discloses establishing the digital communication between the first user device and the second user device at the determined initial bitrate. Wang in page 3 paragraph [0027], discloses receive and transmit a video and/or voice data signal associated with a video chat application between user devices).
Wang does not explicitly teach wherein a first bit rate is selected when the link utilizes the first cellular communication protocol and a second bit rate, different from the first bit rate, is selected when the link utilizes the second cellular communication protocol.
Thid teaches wherein a first bit rate is selected when the link utilizes the first communication protocol and a second bit rate, different from the first bit rate, is selected when the link utilizes the second communication protocol (i.e., exchange data over the link utilizing different data bitrates and different communication protocols, page 3 paragraph [0009] and page 6 paragraphs [0032[- [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang to select a first bit rate when the link utilizes the first communication protocol and a second bit rate, different from the first bit rate, is selected when the link utilizes the second communication protocol. As taught by Thid. One would be motivated to do to so to provide a means to guarantee that the connection has a preferred bitrate (i.e., Thid, page 1 paragraphs [0003]- [0004]).

Regarding claim 2, Wang teaches the method of claim 1, wherein the first cellular communication protocol comprises a first type that utilizes a first frequency spectrum and a second type that utilizes a second frequency spectrum, different from the first frequency spectrum (i.e., page 1 paragraph [0004]).

Regarding claim 8, Wang teaches the method of claim 1, wherein the selecting is performed based at least in part on whether the link utilizes the first cellular communication protocol or the second cellular communication protocol and independent of current bandwidth availability corresponding to the first or second cellular communication protocols (i.e., Fig. 3 and page 4 paragraphs [0033]- [0039])
Regarding claim 9, wang teaches the method of claim 1, further comprising: receiving an indication that the at least one of the first cellular communication protocol or the second cellular communication protocol is utilized for the link at the other electronic device (i.e., page 3 paragraph [0031]).
Regarding claim 10, Wang teaches the method of claim 9, wherein a Wi-Fi communication protocol is utilized for the link at the other electronic device (i.e., page 4 paragraph [0038]).
Regarding claim 11, Wang teaches the method of claim 1, wherein selecting the bit rate for the video stream further comprises: selecting a first plurality of bit rates associated with the first cellular communication protocol when the link utilizes the first communication protocol or selecting a second, different, plurality of bit rates associated with a second communication protocol when the link utilizes the second communication protocol; providing, for transmission to the other electronic device, an indication of the first or second plurality of bit rates as potential bit rates; and receiving, from the other electronic device, a response indicating at least one of the potential bit rates (i.e., page 6 paragraphs [0050]-[0051]).
Regarding claim 12, Wang teaches the method of claim 1, wherein the first cellular communication protocol comprises one of 3G, 4G, or 5G, and the second cellular communication protocol comprises a different one of 3G, 4G, or 5G (i.e., page 1 paragraph [0004]).
Regarding claim 18, this claim recites a non-transitory machine-readable medium storing instruction that, when executed by one or more processors, cause the one or more processors to perform a method claim 1, discussed above, same rationale of rejections is applied.

Regarding claim 19, Wang teaches the non-transitory machine-readable medium of claim 18, wherein communication protocol is cellular (i.e., page 4 paragraph [0037]).
Wang does not explicitly teach wherein the operations further comprise: after providing, for transmission over the link to the other electronic device, the video stream at the one of the first set of bit rates, receiving another indication that the other electronic device has switched to the second communication protocol for the link; responsive to receiving the indication, selecting the second set of bit rates associated with the second communication protocol for communicating the video stream; providing, for transmission over the link to the other electronic device, another indication of the second set of bit rates; receiving, from the other electronic device, a selection of one of the second set of bit rates; and providing, for transmission over the link to the other electronic device, the video stream at the one of the second set of bit rates.
Thid teaches after providing, for transmission over the link to the other electronic device, the video stream at the one of the first set of bit rates, receiving another indication that the other electronic device has switched to the second communication protocol for the link; responsive to receiving the indication, selecting the second set of bit rates associated with the second communication protocol for communicating the video stream; providing, for transmission over the link to the other electronic device, another indication of the second set of bit rates; receiving, from the other electronic device, a selection of one of the second set of bit rates; and providing, for transmission over the link to the other electronic device, the video stream at the one of the second set of bit rates (i.e., page 7 paragraph [0039]-page 8 paragraph [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang to after providing, for transmission over the link to the other electronic device, the video stream at the one of the first set of bit rates, receiving another indication that the other electronic device has switched to the second communication protocol for the link; responsive to receiving the indication, selecting the second set of bit rates associated with the second communication protocol for communicating the video stream; providing, for transmission over the link to the other electronic device, another indication of the second set of bit rates; receiving, from the other electronic device, a selection of one of the second set of bit rates; and providing, for transmission over the link to the other electronic device, the video stream at the one of the second set of bit rates as taught by Thid. One would be motivated to do so to provide a means to guarantee that the connection has a preferred bitrate (i.e., Thid, page 1 paragraphs [0003]- [0004]).

Regarding claim 20, Wang teaches the non-transitory machine-readable medium of claim 18, wherein the operations further comprise: prior to the establishing, storing a first association between the first set of bit rates and the first cellular communication protocol and a second association between the second set of bit rates and the second cellular communication protocol Regarding claim 18, this claim recites a non-transitory machine-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform a method claim 1, discussed above, same rationale of rejections is applied.

5.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, and Thid as applied to claim1 above, and further in view of Birkbeck et al (hereafter, “Birkbeck”), US 2021/0112295 A1.

Regarding claim 6, Wang teaches the method of claim 1, further comprising: wherein the bit rate is selected based in part on whether the link utilizes the first cellular communication protocol or the second cellular communication protocol (i.e., Fig. 3, page 2 paragraph [0011] and page 4 paragraph [0037]).
The combination of Wang and Thid does not explicitly teach receiving an indication of a user bandwidth consumption preference, wherein the bit rate is selected based in part on the user bandwidth consumption preference.
Birkbeck teaches indication of a user bandwidth consumption preference, wherein the bit rate is selected based in part on the user bandwidth consumption preference (i.e., page 5 paragraph [0058] and page8 paragraphs [0086]- [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of teachings of Wang and Thid to receive an indication of a user bandwidth consumption preference, wherein the bit rate is selected based in part on the user bandwidth consumption preference as taught by Birkbeck. One would be motivated to do so to improve overall video quality (i.e., Birkbeck, page 7 paragraph [0079]).


6.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Thid, and Birkbeck as applied to claim 6 above, and further in view of Chung et al (hereafter, “Chung”), US 2016/0323408 A1.

Regarding claim 7, Wang teaches the method of claim 6, further comprising: wherein the bit rate is selected whether the link utilizes the first cellular communication protocol or the second cellular communication protocol (i.e., Fig. 3, page 2 paragraph [0011] and page 4 paragraph [0037]).
The combination of Wang and Thid does not explicitly teach receiving a cellular carrier indication of a bandwidth consumption cost, the bit rate is selected based at least in part on the cellular carrier indication, the user bandwidth consumption preference. 	Birkbeck teaches the bit rate is selected based at least in part the user bandwidth consumption preference (i.e., page 5 paragraph [0058] and page8 paragraphs [0086]- [0087]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of teachings of Wang and Thid to select the bitrate based at least in part on the user bandwidth consumption preference taught by Birkbeck. One would be motivated to do so to improve overall video quality (i.e., Birkbeck, page 7 paragraph [0079]).	Chung teaches receiving a cellular carrier indication of a bandwidth consumption cost, and the bit rate is selected based at least in part on the cellular carrier indication (i.e., paragraph [0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of teachings of Wang and Thid to receive a cellular carrier indication of a bandwidth consumption cost, and the bit rate is selected based at least in part on the cellular carrier indication as taught by Chung. One would be motivated to do so to maintain high quality service for user(s).

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983. The examiner can normally be reached Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OANH DUONG/Primary Examiner, Art Unit 2441